t c memo united_states tax_court joseph b williams iii petitioner v commissioner of internal revenue respondent docket no filed date p filed tax returns for through he was later charged with tax_evasion under sec_7201 for all years by agreement p pleaded guilty to one count of tax_evasion in a superseding criminal information as to all years by a notice_of_deficiency issued in date r determined deficiencies and fraud penalties for all years p filed a petition in this court in which he asserted that he merely pleaded guilty to tax_evasion in some indeterminate year or years during the span of through not for all years nor for any given year therein r moved for partial summary_judgment on the issue of p’s fraud for all years held the superseding criminal information p’s allocution and plea and the conviction all explicitly assert tax_evasion in all years held further p’s conviction for tax_evasion under sec_7201 for through collaterally estops him for each of those years from denying civil_fraud for purposes of the statute_of_limitations see sec_6501 and the fraud_penalty see sec_6663 david h dickieson for petitioner john c mcdougal for respondent memorandum opinion gustafson judge petitioner joseph bryan williams iii was charged with tax crimes for each of the years through he pleaded guilty and was convicted for all years subsequently the internal_revenue_service irs issued to mr williams a statutory_notice_of_deficiency pursuant to sec_6212 showing the irs’s determination of deficiencies in income_tax and accompanying fraud and accuracy-related_penalties under sec_6663 and sec_6662 respectively for all of those years mr williams petitioned this court pursuant to sec_6213 to redetermine those deficiencies we previously decided several threshold jurisdictional issues see williams v commissioner t c __ and the case i sec_1unless otherwise indicated all citations to sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations to rules refer to the tax_court rules_of_practice and procedure now before us on respondent’s motion for partial summary_judgment pursuant to rule the issue for decision is whether respondent is entitled to partial summary judgment2 because mr williams’s guilty plea to criminal_tax_evasion under sec_7201 with respect to tax years through collaterally estops him from contesting that he fraudulently underpaid his income taxes for all of the tax years at issue mr williams acknowledges that he is liable for civil tax_fraud on the basis of his criminal conviction but he opposes the motion by arguing that the conviction does not make him liable in every one of the years but in only some of them yet to be decided however the criminal charge mr williams’s allocution and plea and the conviction all explicitly assert tax_evasion in all years and respondent’s motion will be granted background the following facts are not in dispute and are derived from the pleadings the parties’ motion papers and the supporting exhibits attached thereto mr williams’s business activity during the years at issue mr williams was an oil trader for mobil oil who traveled to foreign countries in 2respondent seeks summary_judgment for all of the tax years at issue but only as to the issue of whether mr williams fraudulently underpaid his income taxes not as to the actual amounts of tax_deficiency and penalties mr williams opened two bank accounts at banque indosuez in switzerland in the name of alqi holdings ltd alqi a british virgin islands corporation the alqi accounts from through more than dollar_figure million was deposited in the alqi accounts and more than dollar_figure in interest was earned on those deposits respondent alleges that these deposits and the interest thereon were current income to mr williams in the tax years received or earned mr williams disagrees and alleges that these amounts were not taxable to him until alqi distributed them to him the examination and criminal information for each of the tax years through mr williams filed a form_1040 u s individual_income_tax_return that did not reflect the deposits to or interest on the alqi accounts he filed the return for each year in the succeeding year and he filed the latest of them for in date the irs conducted an investigation of mr williams and alqi which culminated in mr williams’s being charged in date the superseding criminal information to which mr williams later pleaded guilty stated two counts one count of conspiracy 3mr williams filed his return for on date for on date for on date for on date for on date for on date for on date and for on date to defraud the irs in violation of u s c sec_371 the conspiracy count and one count of criminal_tax_evasion with respect to each of the tax years through in violation of sec_7201 of the internal_revenue_code the tax_evasion count the tax_evasion count alleged tax_evasion in all years as follows count two tax_evasion from in or about through in or about date in the southern district of new york and elsewhere j bryan williams the defendant unlawfully willfully and knowingly did attempt to evade and defeat a substantial part of the income_tax due and owing by j bryan williams and his spouse to the united_states of america for the calendar years through by various means including among others by a arranging for approximately dollar_figure million in payments which were income to williams to be made into the secret alqi accounts in switzerland he controlled and b preparing and causing to be prepared signing and causing to be signed and filing and causing to be filed false and fraudulent u s 4while mr williams seems to use the terms criminal information and indictment interchangeably both at his plea hearing and in his pleadings and motion papers herein the procedure employed in mr williams’s case was a criminal information an indictment is t he formal written accusation of a crime made by a grand jury and presented to a court for prosecution against the accused person whereas an information is a formal criminal charge made by a prosecutor without a grand-jury indictment black’s law dictionary 8th ed these are different procedures see fed r crim p but the difference is not material either to the application of collateral_estoppel to a conviction or to the outcome of this case see infra pt ii b individual income_tax returns form_1040 for the calendar years through on which he failed to disclose his interest in the secret alqi bank accounts in switzerland and on which in the years set forth below he failed to report the approximate amounts of income set forth below and upon which income there was a substantial additional tax due and owing to the united_states of america calendar_year approximate amount of income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure title_26 united_states_code sec_7201 emphasis added mr williams’s date guilty plea and conviction on date mr williams entered a plea of guilty to one count of conspiracy to defraud the irs in violation of u s c sec_371 and to one count of criminal_tax_evasion with respect to the tax years through in violation of sec_7201 in the course of taking the guilty plea the district_court judge asked mr williams for a specific allocution as to what crimes he committed we quote here from mr williams’s allocution emphasizing language that acknowledged tax_evasion in all years at issue the defendant in with the assistance of a banker at bank indosuez i opened two bank accounts in the name of a corporation alqi holdings ltd alqi was created at that time as a british virgin islands corporation the purpose of that account was to hold funds and income i received from foreign sources during the years to between and more than seven million dollars was deposited in the alqi accounts and more than dollar_figure in income was earned on those deposits i knew that most of the funds deposited into the alqi accounts and all the interest_income were taxable_income to me however the calendar_year tax returns for ‘93 through i chose not to report the income to my -- to the internal_revenue_service in order to evade substantial taxes owed thereon until i filed my tax_return i knew what i was doing was wrong and unlawful i therefore believe that i am guilty of evading the payment of taxes for the tax years through i also believe that i acted in concert with others to create a mechanism the alqi accounts which i intended to allow me to escape detection by the irs therefore i am -- i believe that i’m guilty of conspiring with the people would whom i dealt regarding the alqi accounts to defraud the united_states of taxes which i owed at the allocution hearing the court and counsel also discussed separately mr williams’s plea to the conspiracy count as to which reservations were stated on his behalf mr shertler defense counsel and your honor may i -- we’re not adopting or accepting the facts as stated in the conspiracy count which i think is the recitation of what was in the original indictment in this case what we have agreed is that mr williams would plead guilty to conspiracy counts but based upon the factual allocution which he has given to this court b ut we are not adopting the facts that are stated in that conspiracy count and i think that mr neiman the prosecutor is correct he could plead guilty to the conspiracy counts based on different facts as long as your honor is satisfied with the allocution the court well that’s exactly where we are at the moment but i think i am -- and i if you have any other questions mr neiman that you want to put to him in addition to those he’s recited it’s your turn mr neiman prosecutor no your honor i believe that the plea allocution that was given was sufficient i believe mr williams acknowledged getting two the million dollar payment which is what’s charged in count one the conspiracy count and not reporting it the court and in fact has allocuted with respect to the elements in count two the tax_evasion count as well mr neiman prosecutor i believe that’s correct you honor the court very well i will accept the plea and find that you are fully competent and capable of entering an informed plea and that your guilty plea is a knowing and a voluntary one and supported by an independent basis in fact containing each and every essential element of the offense and the clerk will enter the guilty plea emphasis added a judgment of conviction on both the conspiracy count and the tax_evasion count was entered against mr williams and became final on date on date the irs issued to mr williams a statutory_notice_of_deficiency pursuant to sec_6212 showing the irs’s determination of the following deficiencies and accompanying fraud and accuracy-related_penalties under sec_6663 and sec_6662 respectively for all of those years year deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number penalty sec_6663 sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- --- dollar_figure --- dollar_figure dollar_figure proceedings in this court mr williams petitioned this court pursuant to sec_6213 to redetermine those asserted deficiencies respondent moved for partial summary_judgment asking the court to hold that mr williams is liable for civil_fraud in each of the years through mr williams does not dispute that he committed tax_fraud and owes federal income taxes and interest and penalties thereon however mr williams argues that he merely pleaded guilty to criminal_tax_evasion in some indeterminate year or years during the span of through not for all of the years nor for any given year therein thus mr williams’s dispute is limited to when ie for what tax years he owes federal income taxes the basis for this opposition to the irs’s motion for partial summary_judgment is narrow and limited mr williams pled guilty to tax_evasion in u s v williams criminal no cr s d n y consequently the irs has the authority under sec_6663 to impose a civil_fraud penalty as a percentage of the tax that was evaded by fraudulent means as indicated in the petition and subsequent pleadings the principal issue in this case is not that mr williams doesn’t owe taxes or penalties but when the taxes and penalties were incurred this court must make findings relating to the amount and year that such taxes and penalties were incurred then based on those findings the irs can compute the interest owed the difference in the amount of interest will vary by many millions of dollars based on this court’s determination of when the income is to be recognized emphasis added about his guilty plea mr williams explains that he-- viewed those allegations in the criminal information as factually incorrect but he was willing to plead guilty to tax_evasion as described by him during his allocution to the court b oth the prosecutor and the judge accepted mr williams’ plea on the facts that he described and not on the superseding information that he rejected given this explicit rejection of the facts alleged in the superseding information by mr williams and the acceptance of that rejection by both the court and the prosecutor it is clear that the superseding criminal information cannot have a collateral_estoppel impact on subsequent litigation the only facts capable of establishing a collateral_estoppel impact are those facts expressly affirmed in mr williams’ allocution discussion i standard for summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant full or partial summary_judgment where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule b 477_us_317 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that no genuine issue of material fact exists and the court will view any factual material and inferences in the light most favorable to the nonmoving party 477_us_242 sundstrand corp v commissioner supra pincite 85_tc_812 if there exists any reasonable doubt as to the facts at issue the motion must be denied sundstrand corp v commissioner supra pincite citing 78_tc_412 the opposing party is to be afforded the benefit of all reasonable doubt and any inference to be drawn from the underlying facts contained in the record must be viewed in a light most favorable to the party opposing the motion for summary_judgment the issue of whether mr williams fraudulently underpaid his federal income taxes in through can be resolved on the basis of the undisputed facts ii mr williams’s liability for civil tax_fraud respondent moves for partial summary_judgment on the grounds that mr williams is collaterally estopped from contesting that he fraudulently underpaid his federal income taxes in through because his guilty plea for criminal_tax_evasion under sec_7201 as to the years through is conclusive and binding as to those tax years a to prevail in this case the irs must prove fraud mr williams’s fraud is the threshold issue in this case not only because his liability for the fraud_penalty depends on it but also because fraud affects the period of limitations for assessment of his liability for the tax deficiencies generally the irs must assess a deficiency within years of the date on which the tax_return that relates to such deficiency was filed sec_6501 for the tax years through mr williams’s latest-filed return for was filed date however it was not until more than years later--on date--that the irs issued to mr williams a notice_of_deficiency which is the first step in the process of assessing a deficiency if the general_rule of sec_6501 applied then the irs would have failed to assess the deficiency within the period of limitations and would be barred from assessing and collecting any of the deficiencies or additions to tax for the tax years at issue however if the deficiency was determined i n the case of a false_or_fraudulent_return with the intent to evade tax then the irs may assess such deficiency at any time sec_6501 thus we decide as a threshold matter whether mr williams is liable for fraud under sec_6663 respondent bears the burden of proving the existence of civil tax_fraud see sec_7454 rule b if respondent fails to prove fraud then the statute_of_limitations will prevent respondent from assessing and collecting any of the deficiencies or additions to tax see sec_6501 the particular issue implicated in respondent’s pending motion is whether mr williams is liable for fraud for all years or whether he is liable for fraud merely for some indeterminate time within the span of those years b collateral_estoppel bars relitigation of fraud conviction for attempting to evade or defeat tax establishes fraud respondent asserts that mr williams’s conviction on one count of criminal_tax_evasion under sec_7201 with respect to tax years through collaterally estops him from contesting that he fraudulently underpaid his income taxes in those tax years in 440_us_147 the supreme court explained the doctrine_of collateral_estoppel as follows under collateral_estoppel once an issue is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation when the prior determination was in a criminal case and the subsequent suit is civil this same principle applies the court_of_appeals for the fourth circuit to which an appeal in this case would lie has held that a defendant is precluded by collateral_estoppel from retrying issues in a criminal information necessary to his plea agreement in a later civil suit 839_f2d_193 4th cir see also 43_tc_68 a plea of guilty is a conclusive judicial admission of all of the essential elements of the offense which the indictment charges the three code sections involved in this collateral_estoppel question are sec_7201 defining the crime of attempt ing to evade or defeat any_tax sec_6501 extending indefinitely the period of limitation for assessment of tax i n the case of a false_or_fraudulent_return with the intent to evade tax and sec_6663 imposing a civil penalty for underpayments due to fraud mr williams was previously convicted of attempt ing to evade or defeat his income_tax_liability for through under sec_7201 whereas the issues now before us are whether he filed false_or_fraudulent_return s with the intent to evade tax under sec_6501 and whether he had tax underpayments due to fraud under sec_6663 though the evade or defeat wording of the criminal statute does not include the fraud vocabulary of the two civil statutes an evasion conviction establishes fraud we have repeatedly held that a taxpayer is collaterally estopped from denying civil tax_fraud under the predecessor of sec_6663 when convicted for criminal_tax_evasion under sec_7201 for the same taxable_year 96_tc_858 affd 959_f2d_16 2d cir because mr williams was convicted of tax_evasion for through he is estopped from contesting the essential elements of criminal_tax_evasion with respect to tax years through which are identical to the elements of civil tax_fraud uscinski v commissioner tcmemo_2006_200 mr williams does not dispute wholesale this operation of collateral_estoppel in litigation under the internal revenue 5see also 43_tc_50 affd 360_f2d_358 4th cir 43_tc_68 because a conviction for criminal_tax_evasion under sec_7201 conclusively establishes civil tax_fraud under sec_6663 in the same tax_year the unlimited statute_of_limitations of sec_6501 is also applicable see 96_tc_858 affd 959_f2d_16 2d cir amos v commissioner supra pincite code he concedes that his guilty plea and conviction collaterally estop him from contesting that he fraudulently underpaid his taxes sometime within to but he disputes that he is estopped from denying tax_fraud for the entire period or for any given year therein mr williams’s arguments against collateral_estoppel lack merit mr williams contends that his criminal conviction should estop him from denying only the generality that he committed tax_fraud at some time within to 2000--not for every year in that period nor even in any given year therein--because he says i the district_court did not actually and necessarily determine and the parties did not agree that he committed criminal_tax_evasion in each and every one of the tax years at issue because he merely pleaded guilty to criminal_tax_evasion sometime within to not for the entire period or any given year therein ii respondent relies on the contents of the superseding criminal information to invoke collateral_estoppel but mr williams did not adopt the contents of the superseding criminal information or allocute to specific facts in his guilty plea that could estop him from denying criminal_tax_evasion in any given year and iii the utility of ruling on whether he fraudulently underpaid his income taxes in any given year before determining the amount of tax evaded is negligible and does not materially advance the resolution of this case a tax years covered by the guilty plea mr williams alleges that the district_court did not in the language of montana actually and necessarily determine--and the parties did not agree--that he committed criminal_tax_evasion in each and every one of the tax years at issue instead mr williams argues that he merely pleaded guilty to criminal_tax_evasion at some point within through mr williams properly cites montana v united_states supra pincite for the proposition that collateral_estoppel applies once an issue is actually and necessarily determined however by accepting mr williams’s guilty plea and entering a judgment of conviction against him the district_court did actually and necessarily determine that he committed criminal_tax_evasion in each tax_year from through the plain language of the tax_evasion count of the superseding criminal information to which mr williams pleaded guilty and for which he was convicted states j bryan williams the defendant unlawfully willfully and knowingly did attempt to evade and defeat a substantial part of the income_tax due and owing by j bryan williams and his spouse to the united_states of america for the calendar years through emphasis added mr williams personally and explicitly admitted his guilt with equivalent language stating at his plea hearing i believe that i am guilty of evading the payment of taxes for the tax years through thus there is no question that when the court accepted his plea and found him guilty mr williams was convicted of criminal_tax_evasion for the calendar years through b rejection of superseding criminal information and allocution to specific facts if a defendant pleads guilty but denies particular allegations in the indictment or criminal information then it is possible that collateral_estoppel may not bind the defendant to those denied allegations and mr williams attempts to invoke such an exception here he asserts that he did not allocute or admit to any specific facts in the superseding criminal information that could estop him from denying that he committed criminal_tax_evasion in any of the tax years at issue instead mr williams argues that he merely pleaded guilty to having committed criminal_tax_evasion at some point within the span of through and that he denied the prosecutor’s particular allegations he bases this argument in large part on two statements quoted above that his defense counsel made about the conspiracy count at his plea hearing to the effect 6see 988_f2d_1494 n 7th cir absent evidence that the defendant reserved the issue in the plea he may not challenge the facts in the indictment and plea agreement citing 987_f2d_1009 4th cir a plea of guilty to an indictment containing an allegation of the amount of drugs for which a defendant is responsible may in the absence of a reservation by the defendant of his right to dispute the amount at sentencing constitute an admission of that quantity for sentencing purposes that we’re not adopting or accepting the facts as stated in the conspiracy count and that we are not adopting the facts that are stated in that conspiracy count mr williams’s plea agreement explicitly provides that he agreed to plead guilty to both counts of the superseding criminal information thus the allegations in both counts of the superseding criminal information are arguably necessary to mr williams’s plea agreement and he might be precluded here from retrying even the facts underlying the conspiracy count however the facts most relevant here are not the facts of the conspiracy count but the facts of the tax_evasion count even if mr williams had sufficiently denied the facts of the conspiracy count so as to be free to dispute those facts in subsequent litigation neither mr williams nor his defense counsel denied in whole or in part the facts underlying the tax_evasion count of the superseding criminal information which charged him with criminal_tax_evasion both of the above statements that mr williams cites as his denial of the contents of the superseding criminal information explicitly refer to the conspiracy count and that count alone mr williams did not specifically deny any particular fact allegation or issue in the tax_evasion count of the superseding criminal information at his plea hearing or otherwise thus mr williams is estopped from denying the contents of the tax_evasion count including the charge that he unlawfully willfully and knowingly did attempt to evade and defeat a substantial part of the income_tax due and owing by j bryan williams and his spouse to the united_states of america for the calendar years through emphasis added in fact mr williams did allocute to specific facts at his plea hearing that belie his claim that he denied that or reserved whether he committed criminal_tax_evasion in each and every one of the tax years at issue in response to the district_court judge’s question as to what he did mr williams stated as is quoted above -- that he received income from foreign sources during the years to that the funds and all the interest_income were taxable_income to me however on the calendar_year tax returns for ‘93 through i chose not to report the income to the internal_revenue_service in order to evade substantial taxes owed thereon and that he was guilty of evading the payment of taxes for the tax years through c utility of resolving tax_fraud issue respondent has moved only for partial summary_judgment respondent requests a holding that mr williams committed fraud but defers the question of the amount of his liability mr williams argues that it serves little or no purpose for this court to rule on whether an underpayment in any of the tax years at issue is due to fraud before it has determined the amount if any of such underpayment he argues that the utility of such a ruling is negligible and not worth the time and resources of the court and counsel because it does not materially advance the litigation nor does it narrow the issues however a holding on whether mr williams committed fraud does narrow the issues before this court and we have previously ruled on the fraud issue before resolving the amount of the underpayment in other tax_fraud cases see eg uscinski v commissioner tcmemo_2006_200 therefore we hold that respondent has shown that he is entitled to summary_judgment with respect to the issue of whether collateral_estoppel applies to establish civil tax_fraud in each tax_year from through we hold that the statute_of_limitations does not bar assessment of mr williams’s tax_liability for those years and that he will be liable for the fraud_penalty however the issue of the amounts of the deficiencies of tax and penalties for through and the issue of accuracy-related_penalties remain for trial to reflect the foregoing an appropriate order will be issued
